DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 8/23/2019. Claims 1 through 15 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because “A riving assistance apparatus…” should be corrected to “A driving assistance apparatus…”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informality: 
“Each of the distance measuring units 16 and 17 is a sonar … emitting a ultrasonic wave…” in paragraph [0026] should be corrected to “Each of the distance measuring units 16 and 17 is a sonar … emitting an ultrasonic wave…”  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
The Examiner recommends including commas in claim 2 as follows: “…a frequency of receiving the reflected wave, including the signal strength equal to or greater than the predetermined value, is equal to or greater than a predetermined number of times.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sound wave control unit acquiring information…” 
(claim 1)
“a distance measuring unit … transmitting a sound wave...” 
(claim 1)
“an information acquisition unit acquiring temperature information...” 
(claim 1)
“a determination unit determining ... a frozen road surface...” 
(claim 1)
“the determination unit determines whether or not the road surface ... is the frozen road surface...” 
(claim 4)
“a control unit starting performing a braking control...” 
(claim 5, analogous claim 6, analogous claim 7, analogous claim 8)
“the sound wave control unit acquires the information...” 
(claim 10, analogous claim 11, analogous claim 12, analogous claim 13, analogous claim 14)
“a warning processing unit performing a warning processing...” 
(claim 15)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
[0038]: “The driving assistance apparatus 28 realized at the CPU 14a includes a sound wave control unit 30…”
[0026]: “Each of the distance measuring units 16 and 17 is a sonar (a sonar sensor or an ultrasonic detector) emitting a ultrasonic wave…”
[0038]: “The driving assistance apparatus 28 realized at the CPU 14a includes … an information acquisition unit 32…”
[0038]: “The driving assistance apparatus 28 realized at the CPU 14a includes … a determination unit 38…” 
[0024]: “The steering system 13 is electrically controlled by an electronic control unit (ECU) 14…” 
[0038]: “The driving assistance apparatus 28 realized at the CPU 14a includes … a warning processing unit 46…” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-9 and 13-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 states “…a map indicating a relation between a predetermined distance from the vehicle on the frozen road surface and…” which is unclear because the relation to a predetermined distance is not detailed.  The Examiner will interpret the claim as “…a map indicating a relation between a predetermined distance from the vehicle on the frozen road surface to the object and…”
Regarding claim 4, the claim recites “…a relation between a predetermined distance from the vehicle…” while claim 1 has already described “a predetermined distance”.  Claim 1 already relates a predetermined distance to a signal strength, so it is unclear whether or not the “a predetermined distance” in claim 4 should actually be “the predetermined distance”.
Regarding claim 5, claim 1 recites “…receiving the reflected wave of the sound wave reflected from an object…”.  Later, in dependent claim 5, the claim reads “…contact between the vehicle travelling towards an object positioned in the travelling direction of the vehicle and the object is avoidable.”  As currently written, claim 5 introduces a new object different from the object presented in claim 1.  It is unclear which object is being referred to at the end of claim 5, which recites “the object”.  For “…contact between the vehicle travelling towards the object positioned in the travelling direction of the vehicle and the object is avoidable.”
Claims 6-8 are similarly rejected for reciting analogous material to that of claim 5.
Claims 8-9 and 13-14 are also rejected for being dependent upon a previously rejected claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US-2018/0203443) in view of Langona (US-2019/0189008).
Regarding claim 1, Newman discloses a driving assistance apparatus (see Newman at least Abs) comprising: 
a sound wave control unit acquiring information of a reflected wave (see Newman at least [0041] and Fig 2; ultrasonic sensor receiver 328) from a distance measuring unit, the distance measuring unit transmitting a sound wave towards a travelling direction of a vehicle and receiving the reflected wave of the sound wave reflected from an object (see Newman at least [0041] and Fig 2; ultrasonic sensor transmitter 328); 
an information acquisition unit acquiring temperature information in surroundings of the vehicle (see Newman at least [0043] infrared sensor 336); and 
a determination unit determining that a road surface in the travelling direction of the vehicle is a frozen road surface (see Newman at least [0102] and [0104] where environmental information such as an icy road condition can be detected by sensors included with the vehicle) by determining that the distance measuring unit receives the reflected wave including a signal strength equal to or greater than a predetermined value from a predetermined distance or more (see Newman at least [0111] where the sensitivity of an ultrasonic sensor is calibrated (reassigning the relation between a signal strength and predetermined distance) such that the value associated with a given signal is an accurate representation of the condition detected)… 
However, Newman does not explicitly disclose the following:
…based on the information of the reflected wave in a state where a temperature based on the temperature information is smaller than a predetermined temperature.
Langona, in the same field of endeavor, teaches 
…based on the information of the reflected wave in a state where a temperature based on the temperature information is smaller than a predetermined temperature (see Langona at least [0033] where an ice detection sensor may be implemented as a temperature sensor.  When information collected from a temperature sensor is relayed to a human-machine interface or processor, readings o Celsius, a predetermined temperature, may indicate that ice is present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Newman with a temperature detection with a threshold value as taught by Langona to warn a driver of icy conditions (see at least [0011]).
Regarding claim 5, Newman in view of Langona teach the driving assistance apparatus according to claim 1, further comprising a control unit starting performing a braking control at a position with a second braking distance which is longer than a first braking distance specified for a non-frozen road surface in a case where the road surface in the travelling direction of the vehicle is the frozen road surface, so that a contact between the vehicle travelling towards an object positioned in the travelling direction of the vehicle and the object is avoidable (see Newman at least [0111]-[0112] where a vehicle’s braking distance is increased upon detection of exterior environmental information, such as ice on a road).
Regarding claim 10, Newman in view of Langona teach the driving assistance apparatus according to claim 1, wherein the sound wave control unit acquires the information of the reflected wave from the distance measuring unit which is provided at the vehicle, the distance measuring unit being configured to transmit the sound wave in parallel to the travelling direction of the vehicle (see Newman at least [0032] which describes the ultrasonic sensors as detecting targets in front of the vehicle).
Regarding claim 14, Newman in view of Langona teach the driving assistance apparatus according to claim 5.  Newman additionally discloses the analogous material of claim 10 and is rejected for similar reasons.
Regarding claim 15, Newman in view of Langona teach the driving assistance apparatus according to claim 1, further comprising a warning processing unit performing a warning processing in a case where the road surface in the travelling direction of the vehicle is determined to be the frozen road surface (see Newman at least [0071] and [0080] which describes a manager that shares information stored in the vehicle database with a vehicle occupant. Sensor data, such as information pertaining to ice on a road, is included in database information).

Claims 2, 4, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Langona, as applied to claim 1 above, and further in view of Choi et al. (US-2017/0168147; hereinafter Choi).
Regarding claim 2, Newman in view of Langona teach the driving assistance apparatus according to claim 1, wherein the determination unit … determining that the road surface in the travelling direction of the vehicle is the frozen road surface (see Newman at least [0102] and [0104] where sensors are used to determine a frozen road surface)…
However, neither Newman nor Langona teach … a determination threshold value for… in a case where a frequency of receiving the reflected wave including the signal strength equal to or greater than the predetermined value is equal to or greater than a predetermined number of times.
Choi, in the same field of endeavor, teaches … a determination threshold value for… in a case where a frequency of receiving the reflected wave including the signal strength equal to or greater than the predetermined value is equal to or greater than a predetermined number of times (see Choi at least [0030] where a reflected wave with a signal strength equal to or greater than a predetermined value is received at least once).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance apparatus of Newman in view of Langona with a determination threshold value as taught by Choi to allow only the desirable sound waves to be detected by a sensor and prevent noise from skewing data (see at least [0009]-[0010]).
Regarding claim 4, Newman in view of Langona teach the driving assistance apparatus according to claim 1.
However, neither Newman nor Langona teach the determination unit determines whether or not the road surface in the travelling direction of the vehicle is the frozen road surface based on a map indicating a relation between a predetermined distance from the vehicle on the frozen road surface and a crest value indicating the signal strength of the reflected wave.
Choi, in the same field of endeavor, teaches the determination unit determines whether or not the road surface in the travelling direction of the vehicle is the frozen road surface based on a map indicating a relation between a predetermined distance from the vehicle on the frozen road surface and a crest value indicating the signal strength of the reflected wave (see Choi at least [0030]-[0033] and [0073]-[0074] where a reference signal is determined as a threshold to prevent signals, such as noise, from skewing data.  However, since longer distances and weather conditions can both dampen the amplitude of a sound wave, different sound absorption coefficients are provided to maintain the accuracy of readings, such that waves reflected from a longer distance are still detected accurately by the threshold value.  By incorporating the sound absorption coefficients, signals that surpass the threshold may accurately represent the corresponding distance that is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance apparatus of Newman in view of Langona with a direct relation between a signal strength and a distance as taught by Choi so that sound waves reflected over a longer distance can still be accurately received and analyzed by a sensor (see at least [0009]-[0010]).
Regarding claim 6, Newman in view of Langona and further in view of Choi teach the driving assistance apparatus according to claim 2.  Newman
Regarding claim 8, Newman in view of Langona and further in view of Choi teach the driving assistance apparatus according to claim 4.  Newman additionally discloses the analogous material of claim 5 and is rejected for similar reasons.
Regarding claim 11, Newman in view of Langona and further in view of Choi teach the driving assistance apparatus according to claim 2.  Newman additionally discloses the analogous material of claim 10 and is rejected for similar reasons.
Regarding claim 13, Newman in view of Langona and further in view of Choi teach the driving assistance apparatus according to claim 4.  Newman additionally discloses the analogous material of claim 10 and is rejected for similar reasons.

Claims 3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Langona and Choi, as applied to claim 2 above, and further in view of Kim et al. (US-2018/0052457; hereinafter Kim).
Regarding claim 3, Newman in view of Langona and further in view of Choi teach the driving assistance apparatus according to claim 2, wherein … depending on a speed of the vehicle at a time the determination unit performs a determination (see Newman at least [0102], [0104], [0038], and [0044] where information from one or more sensors is used to determine information regarding the environment, such as a frozen road).
However, neither Newman nor Langona nor Choi disclose or teach …the determination threshold value is changed depending on a speed of the vehicle…
Kim, in the same field of endeavor, teaches …the determination threshold value is changed depending on a speed of the vehicle (see Kim at least [0081] and [0094] which describe the adjustment of a detection threshold when a vehicle speed is high compared to when a vehicle speed is low.  The amount of data taken in by the vehicle sensors is directly affected by the threshold value set)…

Regarding claim 7, Newman in view of Langona and Choi and further in view of Kim teach the driving assistance apparatus according to claim 3.  Newman additionally discloses the analogous material of claim 5 and is rejected for similar reasons.
Regarding claim 12, Newman in view of Langona and Choi and further in view of Kim teach the driving assistance apparatus according to claim 3.  Newman additionally discloses the analogous material of claim 10 and is rejected for similar reasons.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Langona, as applied to claim 5 above, and further in view of Kim.
Regarding claim 9, Newman in view of Langona teach the driving assistance apparatus according to claim 5.  
However, neither Newman nor Langona teach the braking control is performed on a basis of a required braking distance that is determined beforehand depending on a vehicle speed of the vehicle.
Kim, in the same field of endeavor, teaches the braking control is performed on a basis of a required braking distance that is determined beforehand depending on a vehicle speed of the vehicle (see Kim at least [0104] and Figs 6A-6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance apparatus of Newman in view of Langona with braking control based upon a vehicle’s speed as taught by Kim for the safe control of a vehicle (see at least [0010]-[0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Preissler (US-2009/0251990) teaches a method for testing an ultrasonic sensor.  Information is provided about signals which can be blocked or received by adjusting acceptable amplitudes or ranges of time by way of a threshold value or other means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/28/2021